People v Belton (2014 NY Slip Op 05995)
People v Belton
2014 NY Slip Op 05995
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2013-08620
 (Ind. No. 13-00285)

[*1]The People of the State of New York, respondent,
vCarlton Belton, appellant.
Malvina Nathanson, New York, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Andrew R. Kass of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered August 16, 2013, convicting him of attempted robbery in the second degree, upon his plea of guilty, and sentencing him, as a persistent violent felony offender, to an indeterminate term of imprisonment of 15 years to life.
ORDERED that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for resentencing in accordance herewith.
The parties agree on the chronology concerning the defendant's commission of, and sentencing for, the relevant crimes underlying his adjudication as a persistent violent felony offender. Based on this undisputed chronology, as the People correctly concede, the defendant was improperly adjudicated a persistent violent felony offender (see People v Morse, 62 NY2d 205; People v Rivera, 97 AD3d 704, 704; People v Davis, 43 AD3d 448, 449; People v Cooper, 245 AD2d 569, 569; People v Barclay, 201 AD2d 739, 739-740). Accordingly, we modify the judgment by vacating the sentence imposed, and remit the matter to the County Court, Orange County, for resentencing.
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court